MEMORANDUM OPINION
PER CURIAM.
In this appeal, we are called upon to review the district court’s application of Michigan garnishment law. The cause was removed from state court, based upon diversity of citizenship, and was terminated when the district court granted summary judgment to defendants.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to defendants.
Because the reasoning which supports judgment for defendants has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Opinion and Order granting summary judgment dated February 9, 2000, and its Opinion and Order denying reconsideration dated April 19, 2000.